BROSKY, Judge,
concurring and dissenting:
I concur in the majority’s affirmance of that portion of the lower court’s order holding that appellant is not entitled to recover the monies spent to pay off appellee’s mortgage and auto loan, on the theory that said payment was intended as an inter vivos gift to appellee. The two requisite elements of an inter vivos gift were met here: the intention on appellant’s part to make an immediate gift to appellee, and delivery to appellee that divested appellant of dominion and control of the money. Hengst v. Hengst, 491 Pa. 120, 420 A.2d 370 (1980).
However, I dissent from the majority’s affirmance of the lower court’s decision to award appellant one-half the furniture, or one-half its value. The majority appears to rely upon DiFlorido v. DiFlorido, 459 Pa. 641, 331 A.2d 174 (1975), a case involving a husband and wife, which is not our situation here. DiFlorido concerned an action in replevin brought by appellee-wife, after the parties were divorced, seeking to recover certain personal property and household furnishings accumulated prior to and during the parties’ marriage.
*19The lower court in DiFlorido had directed appellant to, inter alia, pay over to appellee one-half of the appraised value of the household goods and furnishings. Appellant-husband contended in part that since he was the sole provider during the marriage and since household goods found in the joint possession of husband and wife presumptively belong to the husband, the appellee should have been found to have no interest in those household goods which the lower court determined to be held by both parties as tenants in common.1 The Pennsylvania Supreme Court held that although the household furnishings were, with one exception, purchased with appellant’s earnings, both spouses had nonetheless shared the use and possession of the furnishings during the marriage. Challenging the common law presumption that a husband is the owner of the household furnishings, in light of the clear intent of the Equal Rights Amendment, the Supreme Court held that
[f]or the purpose of determining title of household goods and furnishings between husband and wife the property that has been acquired in anticipation of or during marriage, and which has been possessed and used by both spouses, will, in the absence of evidence showing otherwise, be presumed to be held jointly by the entireties. (Emphasis added.)
Id., 459 Pa. at 651, 331 A.2d at 180.
The court based its holding in part upon its belief that neither party should be burdened with proving that such household items were donated to the marital unit.
Clearly, the Supreme Court in DiFlorido was concerned with the status of the parties as (former) husband and wife. The court was confronted with application of the common-law presumption that a husband is the owner of the household goods, which was based upon earlier societal conditions when few women worked outside the home. For this reason, the DiFlorido case is inapposite here, since it clearly is founded upon the marital relationship.
*20In the case at bar, the parties were not married at the time the household furnishings in question were purchased, nor did they marry thereafter. Therefore, the situation is no different from that of two roommates. The fact that the parties here are male and female should not influence our decision. In the absence of marriage, or a viable contract such as was alleged in Marvin v. Marvin, 18 Cal.3d 660, 134 Cal.Rptr. 815, 557 P.2d 106 (1976), ownership of household furnishings should depend upon title. Here, appellant purchased all of the furnishings with his own funds, and therefore is entitled to them, or to their value, accounting for depreciation.
As to the joint bank account, it is my position that appellant should only be entitled to one-half of the funds. The parties opened the account as “husband and wife,” a fraudulent act since they were not in fact husband and wife. Although we should not legitimize this fraudulent act, we must view it for what it is—as evidence of intent on the part of both parties to open a joint account. From the record it is clear that the account was opened with the intent that it be used by both for the benefit of both. Therefore, although the act of signing as husband and wife was fraudulent, it does not alter the fact that the parties intended that the savings account be a joint account. There is no doubt that the rights of each tenant to a joint bank account are the same even where one tenant contributes the entire sum to the account. In re Cochrane’s Estate, 342 Pa. 108, 20 A.2d 305 (1941). It is equally clear that a joint tenancy is severable by the action, voluntary or involuntary, of either of the parties, and the effect of severance is to make the parties tenants in common. Hayes v. Stephenson, 192 Pa. Super. 392, 161 A.2d 900 (1960).
In In re Beniger’s Estate, 449 Pa. 373, 296 A.2d 773 (1972), our Supreme Court held that where joint tenants have the power to withdraw the funds deposited in a joint account, the power must be exercised for the benefit of both tenants. In Estate of Allen, 488 Pa. 415, 412 A.2d 833 (1980), the Pennsylvania Supreme Court held that a son’s act of with*21drawing funds from a savings account of which he and his father were joint tenants, without his father’s knowledge or consent, and thereafter refusing to surrender the funds was in bad faith and terminated the joint tenancy, thereby creating a tenancy in common. In Carson’s Estate, 431 Pa. 311, 245 A.2d 859 (1968), the Supreme Court held that where one of the joint tenants appropriates jointly held property for his own exclusive use, the joint tenancy is severed and becomes a tenancy in common.
Here, the record shows that the bank account was opened April 30, 1974. On July 9, 1974, just two months later, appellee withdrew all of the funds and did not share them with appellant. Four months later, she informed appellant of her marriage to William Malanecki.
While I do not agree with the majority’s finding that there was a confidential relationship, I do find that appellee’s act of withdrawing all the funds from the savings account was in bad faith, since she did not withdraw the funds for the mutual benefit of both parties, but rather, for her own exclusive use. The act severed the joint tenancy and replaced it with a tenancy in common. I, therefore, dissent from the majority’s decision to award appellant the entire amount of the account, and would instead award him one-half of the funds, due to his status as a tenant in common.
I do not find the existence of a confidential relationship here. The majority cites Estate of Dzierski, 449 Pa. 285, 296 A.2d 716 (1972), for the proposition that a confidential relationship may be found to exist if
[circumstances make it certain the parties do not deal on equal terms, but, on the one side there is an overmastering influence or, on the other, weakness, dependence or trust, justifiably reposed....
Here, the record does not show that appellee had an “overmastering influence” on appellant, or that he was unduly dependent upon her. Appellant was financially independent, even if he willingly gave appellee his paychecks to pay bills. The fact that he trusted her does not, by itself, *22warrant the finding that there was a confidential relationship. It is hoped and expected that two persons who are friends will trust one another. Other than having a drinking problem, appellant was not infirm or in such condition at the time of the relationship so as to have to depend upon appellee to such an extent as would warrant a finding of a confidential relationship.
As to this matter, therefore, I dissent and would hold that appellant is only entitled to one-half of the savings account fund.
Accordingly, I concur in the majority’s holding that the monies spent by appellant to pay off appellee’s loans were intended as a gift and therefore not recoverable by appellant; and dissent from the majority’s holding that appellant is entitled to one-half the value of the furniture, and to all the proceeds from the savings account.

. The lower court held that, both parties intended to donate the household furnishings to the “marital unit” and that upon their divorce, the items belonged both parties as tenants in common.